Title: From Alexander Hamilton to Angelica Hamilton, [November 1793]
From: Hamilton, Alexander
To: Hamilton, Angelica



[Philadelphia, November, 1793]

I was very glad to learn, my dear daughter, that you were going to begin the study of the French language. We hope you will in every respect behave in such a manner as will secure to you the good-will and regard of all those with whom you are. If you happen to displease any of them, be always ready to make a frank apology. But the best way is to act with so much politeness, good manners, and circumspection, as never to have occasion to make any apology. Your mother joins in best love to you. Adieu, my very dear daughter.
